DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 11 are presented for examination. Claims 1 - 3 and 5 - 11 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 includes dashed at the beginning of the limitations, but they are not necessary to recite in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 lacks antecedent basis for “further object in the form of” (Claim 2, lines 3 - 4).
Suggested language: Amend the language to recite “further object in a form of”.

Claim 8 lacks antecedent basis for “scaled on the basis” (Claim 8, line 3).
Suggested language: Amend the language to recite “scaled on a basis”.

Claim 8 lacks antecedent basis for “the captured coordinate indication” (Claim 8, line 3).
Suggested language: Amend the language to recite “a captured coordinate indication”.

Claim Interpretation
	Claim 3 recites that the further object pattern and/or the further annotation is logged in a blockchain. While the specification does not provide a special meaning of the term “blockchain”, the plain meaning of the term “blockchain” deals with peer-to-peer network or peer-to-peer environment.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg et al. (“BIM Uses for Reversible Building Design: Identification, Classification & Elaboration”), hereinafter “Van Den Berg”, and further in view of Dodge et al., (“Parsing Floor Plan Images”), hereinafter “Dodge”.

As per claim 1, Van Den Berg discloses:
a computer-implemented method for generating a digital building model, the method comprising a) reading in an initial building model (Van Den Berg, page 3, right column, lines 58 - 60 discloses obtaining BIM data, and page 4, left column, lines 6 - 14 adds 2D, 3D drawings, as well as a BIM model and analyzing the collected data.)

	b) extracting a creator indication about a creator of the initial building model from the initial building model 
(Van Den Berg, page 4, left column, lines 34 - 43 discloses creation of an actual building model with regards to BIM use using design authoring, and designers from a firm (interpreted as a company) using BIM to recreate a building using BIM software.)

	Van Den Berg does not expressly disclose:
c) taking the creator indication as a basis for loading a creator-specific object pattern library in which a respective object pattern has an assigned building element data record;
d) correlating the respective object pattern with objects of the initial building model by a pattern recognition method; 
e) assigning an object correlating with the respective object pattern the building element data record assigned to the object pattern as an annotation (Dodge, page 359, left column, lines 36 - 42 discloses objects detected and recognized and identified as a type of object based on its class; and
f) generating and outputting an annotated digital building model, wherein the initial building model and the assigned annotations are taken as a basis for the generating and outputting the annotated digital building model.

Dodge however discloses:
c) taking the creator indication as a basis for loading a creator-specific object pattern library in which a respective object pattern has an assigned building element data record (Dodge, page 358, left column, lines 44 - 45 discloses using a real-estate website to obtain labeled floorplan images, and page 359, left column, lines 36 - 42 adds the images includes object classes identified using object detection and recognition.)

d) correlating the respective object pattern with objects of the initial building model by a pattern recognition method (Dodge, page 359, left column, lines 36 - 42 discloses different object classes identified using object detection and recognition, including appliances, doors, sinks, tubs, and toilets.)

e) assigning an object correlating with the respective object pattern the building element data record assigned to the object pattern as an annotation (Dodge, page 359, left column, lines 36 - 42 discloses objects detected and recognized and identified as a type of object based on its class (appliances, doors, sinks, tubs, and toilets) and annotated after the recognition performed.)

f) generating and outputting an annotated digital building model, wherein the initial building model and the assigned annotations are taken as a basis for the generating and outputting the annotated digital building model (Dodge, page 360, left column, lines 6 - 10 discloses annotations are recognized for 3D model generation, and page 360, left column, lines 18 - 21 adds the creation of the 3D model includes the use of text information, interpreted as the annotation information recognized for the 3D model generation.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine collecting data from a building information model (BIM), obtained from a design firm teaching of Van Den Berg with the object recognition, detection and annotation of objects with regards to creating a 3D model teaching of Dodge. The motivation to do so would have been because Dodge discloses the benefit of a fully convolution network (FCN) can use information, including information from real-estate dataset combined with using object detection and optical character recognition (OCR) to provide state-of-the-art performance, as well as the ability to apply to automatic 3D model building applications (Dodge, page 358, left column, Abstract, lines 3 - 15).

For claim 5: The combination of Van Den Berg and Dodge discloses claim 5: The method as claimed in claim 1, wherein:
the annotation assigned to a respective object is output in a manner positionally assigned to this object (Dodge, page 359, right column, lines 35 - 36 discloses segmentation methods in FIG. 3 with regards to datasets, with FIG. 3 shows annotations of elements within the architectural layout in a new dataset, including the objects interpreted as included in the objects detected and recognized as a type of object, then annotated on page 359, left column, lines 36 - 42.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine collecting data from a building information model (BIM), obtained from a design firm teaching of Van Den Berg with the object recognition, detection and annotation of objects with regards to creating a 3D model teaching of Dodge and the additional teaching of the annotation of objects recognized used in an architectural layout, used in obtaining data for a design model, also found in Dodge. The motivation to do so would have been because Dodge discloses the benefit of a fully convolution network (FCN) can use information, including information from real-estate dataset combined with using object detection and optical character recognition (OCR) to provide state-of-the-art performance, as well as the ability to apply to automatic 3D model building applications (Dodge, page 358, left column, Abstract, lines 3 - 15).

Claims 2, 6, 7, and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg et al. (“BIM Uses for Reversible Building Design: Identification, Classification & Elaboration”), in view of Dodge et al., (“Parsing Floor Plan Images”), and further in view of Wright et al. (U.S. PG Pub 2018/0032643 A1), hereinafter “Wright”

As per claim 2, Dodge discloses: 
wherein a local correlation of a further object with a further annotation is captured in the initial building model by the pattern recognition method (Dodge, page 359, left column, lines 36 - 42 discloses objects annotated after the process of detection, recognition, and identification as a type of object based on its class.)

	While Dodge discloses the annotation of the object identified and recognized, the combination of Van Den Berg and Dodge does not expressly disclose:
in that the further annotation as a building element data record and the further object in the form of a further object pattern are stored in the creator-specific object pattern library in a manner assigned to one another.

Wright however discloses:
in that the further annotation as a building element data record and the further object in the form of a further object pattern are stored in the creator-specific object pattern library in a manner assigned to one another (Wright, paragraph [0038] discloses a data source in the form of a database used to store data with regards to the architectural layouts, objects, and files, and a management application assists in managing the design model associated with the architectural layout, in which the architectural layout is used to obtain the data.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine collecting data from a building information model (BIM), obtained from a design firm teaching of Van Den Berg and the object recognition, detection and annotation of objects with regards to creating a 3D model teaching of Dodge with the managing information with regards to design model associated with architectural layout stored in a database teaching of Wright. The motivation to do so would have been because Wright discloses the benefit of pattern recognition techniques that can transform architectural layout of a building into design-oriented representation of a building, including the ability to obtain imprecise data source to create a design-model (Wright, paragraph [0020]).

For claim 6: The combination of Van Den Berg, Dodge, and Wright discloses claim 6: The method of claim 1, wherein:
the initial building model is produced by scanning in a building blueprint (Wright, paragraph [0045] discloses digital files as a data source with regards to the architectural layout of a building includes obtaining scanned documents, image files, and PDF files.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine collecting data from a building information model (BIM), obtained from a design firm teaching of Van Den Berg and the object recognition, detection and annotation of objects with regards to creating a 3D model teaching of Dodge with the scanned documents with regards to the architectural layout of a building teaching of Wright. The motivation to do so would have been because Wright discloses the benefit of pattern recognition techniques that can transform architectural layout of a building into design-oriented representation of a building, including the ability to obtain imprecise data source to create a design-model (Wright, paragraph [0020]).

	For claim 7: The combination of Van Den Berg, Dodge, and Wright discloses claim 7: The method as claimed in claim 1, wherein:
the method takes place on a scanner or on a scanner/printer combination device (Wright, paragraph [0045] discloses scanned documents obtained with regards to data of the architectural layout of a building, and paragraph [0047] adds a scanner as part of the system to perform the functions in the teachings.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine collecting data from a building information model (BIM), obtained from a design firm teaching of Van Den Berg and the object recognition, detection and annotation of objects with regards to creating a 3D model teaching of Dodge with the scanned documents with regards to the architectural layout of a building teaching of Wright and the additional teaching of using a scanner to scan documents, also found in Wright. The motivation to do so would have been because Wright discloses the benefit of pattern recognition techniques that can transform architectural layout of a building into design-oriented representation of a building, including the ability to obtain imprecise data source to create a design-model (Wright, paragraph [0020]).

For claim 9: The combination of Van Den Berg, Dodge, and Wright discloses claim 9: an apparatus for generating a digital building model, configured to carry out the method as claimed in claim 1 (Wright, paragraph [0047] discloses a system, including the scanner, to detect and obtain architectural objects from a digital model.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine collecting data from a building information model (BIM), obtained from a design firm teaching of Van Den Berg and the object recognition, detection and annotation of objects with regards to creating a 3D model teaching of Dodge with the scanned documents with regards to the architectural layout of a building teaching of Wright and the additional teaching of a system, including a scanner to scan documents, to obtain architectural objects from a digital model, also found in Wright. The motivation to do so would have been because Wright discloses the benefit of pattern recognition techniques that can transform architectural layout of a building into design-oriented representation of a building, including the ability to obtain imprecise data source to create a design-model (Wright, paragraph [0020]).

For claim 10: The combination of Van Den Berg, Dodge, and Wright discloses claim 10: A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method, as claimed in claim 1 (Wright, paragraph [0091 discloses a computer program product including a computer readable storage medium with computer readable program instructions for the processor to execute to perform steps of the teachings.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine collecting data from a building information model (BIM), obtained from a design firm teaching of Van Den Berg and the object recognition, detection and annotation of objects with regards to creating a 3D model teaching of Dodge with the scanned documents with regards to the architectural layout of a building teaching of Wright and the additional teaching of computer program product including a computer readable storage medium with computer readable program instructions, also found in Wright. The motivation to do so would have been because Wright discloses the benefit of pattern recognition techniques that can transform architectural layout of a building into design-oriented representation of a building, including the ability to obtain imprecise data source to create a design-model (Wright, paragraph [0020]).

For claim 11: The combination of Van Den Berg, Dodge, and Wright discloses claim 11. A computer-readable storage medium having a computer program product as claimed in claim 10 (Wright, paragraph [0091] discloses a computer program product including a computer readable storage medium with computer readable program instructions.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine collecting data from a building information model (BIM), obtained from a design firm teaching of Van Den Berg and the object recognition, detection and annotation of objects with regards to creating a 3D model teaching of Dodge with the scanned documents with regards to the architectural layout of a building teaching of Wright and the additional teaching of using a scanner to scan documents, also found in Wright. The motivation to do so would have been because Wright discloses the benefit of pattern recognition techniques that can transform architectural layout of a building into design-oriented representation of a building, including the ability to obtain imprecise data source to create a design-model (Wright, paragraph [0020]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg et al. (“BIM Uses for Reversible Building Design: Identification, Classification & Elaboration”), in view of Dodge et al., (“Parsing Floor Plan Images”), in view of Wright et al. (U.S. PG Pub 2018/0032643 A1), and further in view of Forsyth et al. (U.S. Patent 9,852,238 B2), hereinafter “Forsyth”.

As per claim 3, the combination of Van Den Berg, Dodge, and Wright discloses the method of claim 2.
The combination of Van Den Berg and Dodge does not expressly disclose:
wherein the storage of the further object pattern and/or of the further annotation is logged in a blockchain.

Forsyth however discloses:
wherein the storage of the further object pattern and/or of the further annotation is logged in a blockchain (Forsyth, column 6, lines 21 - 29 discloses annotations in images and corresponding 3D BIM models registered, with column 16, lines 44 - 53 discloses a peer-to-peer network in a computer environment used to perform functions in the teaching, providing a peer-to-peer environment with regards to the annotation in the 3D BIM model and corresponding images.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine collecting data from a building information model (BIM), obtained from a design firm teaching of Van Den Berg and the object recognition, detection and annotation of objects with regards to creating a 3D model teaching of Dodge with the managing information with regards to design model associated with architectural layout stored in a database teaching of Wright and the peer-to-peer environment regarding the annotations of 3D BIM models teaching of Forsyth. The motivation to do so would have been because Forsyth discloses the benefit of a system that facility interactions and provides help for collecting rendering information and guiding semantic selection tool usage, and outperforms existing techniques on both real-world construction data and established multi-view datasets (Forsyth, column 3, lines 60 - 64).

Allowable Subject Matter
Claims 4 and 8 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Van Den Berg et al. (“BIM Uses for Reversible Building Design: Identification, Classification & Elaboration”) discloses collecting data from a building information model (BIM), obtained from a design firm, Dodge et al., (“Parsing Floor Plan Images”) discloses object recognition, detection and annotation of objects with regards to creating a 3D model, with Wright et al. (U.S. PG Pub 2018/0032643 A1) discloses design model associated with architectural layout stored in a database, and  Forsyth et al. (U.S. Patent 9,852,238 B2) discloses peer-to-peer environment regarding the annotations of 3D BIM models.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 4, wherein the further object is correlated with object patterns contained in the creator-specific object pattern library, and if the further object correlates with an object pattern contained in the creator-specific object pattern library then the further object pattern is stored in the creator-specific object pattern library as an additional representation of this object pattern; and/or otherwise the further object pattern is stored in the creator-specific object pattern library in a manner assigned to the further annotation, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 8, wherein a coordinate indication is extracted from the initial building model, and in that the initial building model and/or the annotated digital building model is scaled on the basis of the captured coordinate indication, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
September 30, 2022